                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

CATHERINE PALMER, individually and
on behalf of all others similarly situated;
                                                                                      4:19CV3084
                            Plaintiff,
                                                                                AMENDED
         vs.                                                             CASE PROGRESSION ORDER

KCI USA, INC.,

                            Defendant.

       This matter comes before the Court on the parties’ Joint Motion to Extend Case
Progression Order Deadlines (Filing No. 37). After review of the parties’ motion, the Court
finds good cause to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Joint Motion to Extend Case Progression Order Deadlines
(Filing No. 37) is granted, and the amended final progression order is amended as follows:

               1)    A status conference to discuss case progression and the parties’ interest in
                     settlement remains scheduled with the undersigned magistrate judge on June
                     15, 2020, at 10:00 a.m. by telephone. Counsel shall use the conferencing
                     instructions assigned to this case to participate in the conference.

               2)    The deadlines for identifying expert witnesses and to complete expert
                     disclosures1 for all experts expected to testify at trial, (both retained experts,
                     (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P.
                     26(a)(2)(C)), are:

                            For the plaintiff(s):                 June 19, 2020
                            For the defendant(s):                 July 19, 2020
                            Plaintiff(s)’ rebuttal:               July 27, 2020

               3)    The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
                     the Federal Rules of Civil Procedure is July 20, 2020. Motions to compel
                     written discovery under Rules 33, 34, 36 and 45 must be filed by August 3,
                     2020.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate
                     judge on or before the motion to compel deadline to set a conference to discuss
                     the parties’ dispute, and after being granted leave to do so by the Court.


1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
   4)    The deposition deadline, including but not limited to depositions for oral
         testimony only under Rule 45, is August 7, 2020.

   5)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is September 7, 2020.

   6)    Motion to Certify a Class Action.

         a. Any motion to certify this case as a class action shall be filed by September
            7, 2020, in the absence of which any claim in the pleadings that this is a
            class action shall be deemed abandoned, and the case shall proceed, for
            purposes of Fed. R. Civ. P. 23, as if a motion for class certification had been
            filed and denied by the Court.

         b. Defendant shall file their response to Plaintiffs’ class certification motion by
            September 28, 2020.

         c. Plaintiff’s shall file their reply in support of motion for class certification by
            October 5, 2020.

   7)    The deadline for filing motions to dismiss and motions for summary judgment
         is November 13, 2020.

   8)    The parties shall comply with all other stipulations and agreements recited in
         their Rule 26(f) planning report that are not inconsistent with this order.

   9)    All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge. Such requests will not be
         considered absent a showing of due diligence in the timely progression of this
         case and the recent development of circumstances, unanticipated prior to the
         filing of the motion, which require that additional time be allowed.

Dated this 3rd day of April, 2020.
                                              BY THE COURT:

                                              s/Michael D. Nelson
                                              United States Magistrate Judge
